Name: Commission Regulation (EC) No 1751/96 of 9 September 1996 amending Regulation (EC) No 1318/96 derogating from Regulation (EEC) No 2456/93 as regards public intervention
 Type: Regulation
 Subject Matter: animal product;  European Union law;  trade policy;  prices;  economic geography
 Date Published: nan

 Avis juridique important|31996R1751Commission Regulation (EC) No 1751/96 of 9 September 1996 amending Regulation (EC) No 1318/96 derogating from Regulation (EEC) No 2456/93 as regards public intervention Official Journal L 229 , 10/09/1996 P. 0013 - 0013COMMISSION REGULATION (EC) No 1751/96 of 9 September 1996 amending Regulation (EC) No 1318/96 derogating from Regulation (EEC) No 2456/93 as regards public intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1588/96 (2), and in particular Article 6 (7) thereof,Whereas Commission Regulation (EC) No 1318/96 of 8 July 1996 derogating from Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention (3), as amended by Regulation (EC) No 1743/96 (4), fixes, on a degressive basis, the maximum weight of carcases which may be bought in under invitations to tender opened in July, August and September 1996; whereas, in order to cushion the impact of that measure for operators, the Regulation also authorizes intervention buying of heavier carcases during July and August, by way of derogation, while limiting the buying-in price to the maximum authorized weight; whereas bullocks reach their slaughter weight more slowly and therefore later in the year than uncastrated animals; whereas, in order to avoid giving unequal treatment to these two categories of animal, the derogation from the buying-in price should be extended for bullocks to invitations to tender opened in September;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 The following is added to the final subparagraph of Article 1 (3) of Regulation (EC) No 1318/96:'This subparagraph shall also apply to invitations to tender opened in September 1996 for carcases of animals in category C.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to invitations to tender opened in September 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 206, 16. 8. 1996, p. 23.(3) OJ No L 170, 9. 7. 1996, p. 26.(4) OJ No L 226, 7. 9. 1996, p. 9.